EXHIBIT 10.3

FORM OF TERM NOTE

$_                                                                                          
                                                 , 200     

FOR VALUE RECEIVED, the undersigned, U-STORE-IT, L.P., a limited partnership
formed under the laws of the State of Delaware (the “Borrower”), hereby promises
to pay to the order of _                                     (the “Lender”), in
care of Wachovia Bank, National Association, as Agent (the “Agent”) at Wachovia
Bank, National Association, One Wachovia Center, 301 South College Street,
Charlotte, North Carolina 28288, or at such other address as may be specified in
writing by the Agent to the Borrower, the principal sum of
_                               AND _    /100 DOLLARS
($_                       ) (or such lesser amount as shall equal the unpaid
principal amount of the Term Loan made by the Lender to the Borrower under the
Credit Agreement (as herein defined)), on the dates and in the principal amounts
provided in the Credit Agreement, and to pay interest on the unpaid principal
amount owing hereunder, at the rates and on the dates provided in the Credit
Agreement.

The date, amount of the Term Loan made by the Lender to the Borrower, and each
payment made on account of the principal thereof, shall be recorded by the
Lender on its books and, prior to any transfer of this Note, endorsed by the
Lender on the schedule attached hereto or any continuation thereof, provided
that the failure of the Lender to make any such recordation or endorsement shall
not affect the obligations of the Borrower to make a payment when due of any
amount owing under the Credit Agreement or hereunder in respect of the Term Loan
made by the Lender.

This Note is one of the Notes referred to in the Credit Agreement dated as of
November 21, 2006 (as amended, restated, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among the Borrower, the financial
institutions party thereto and their assignees under Section 13.5. thereof (the
“Lenders”), the Agent, and the other parties thereto. Capitalized terms used
herein, and not otherwise defined herein, have their respective meanings given
them in the Credit Agreement.

The Credit Agreement provides for the acceleration of the maturity of this Note
upon the occurrence of certain events and for prepayments of Loans upon the
terms and conditions specified therein.

Except as permitted by Section 13.5. of the Credit Agreement, this Note may not
be assigned by the Lender to any other Person.

THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF
THE STATE OF NORTH CAROLINA APPLICABLE TO CONTRACTS EXECUTED, AND TO BE FULLY
PERFORMED, IN SUCH STATE.

The Borrower hereby waives presentment for payment, demand, notice of demand,
notice of non-payment, protest, notice of protest and all other similar notices.

Time is of the essence for this Note.

IN WITNESS WHEREOF, the undersigned has executed and delivered this Term Note
under seal as of the date first written above.

U-STORE-IT, L.P.

By: U-Store-It Trust, its sole general partner

By:
_                                                                                           
Name:
_                                                                                      
Title:
_                                                                                        

SCHEDULE TO NOTE

This Note evidences the Term Loan made under the within-described Credit
Agreement to the Borrower, on the date, in the principal amount, bearing
interest at the rates and maturing on the dates set forth below, subject to the
payments and prepayments of principal set forth below:

                                                  Amount         Date of  
Principal Amount of   Paid or   Unpaid Principal   Notation Loan   Loan  
Prepaid   Amount   Made By

